DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1 and Claim 12 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that Sheng does not disclose a synchronization signal block (SSB) index (Remarks, 19 January 2021, Pgs. 9-11, Response to Arguments).  Specifically, Applicant argues that the quoted section “does not describer a SSB “index” of a SSB within a SS burst set” because “the area describing transmitted SSB position information is separated by commas” (Remarks, 19 January 2021, Pg. 10, Response to Arguments).
Examiner respectfully disagrees.
Applicant’s arguments are flawed because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The issue in dispute is whether the “SSB index” canm be correlated to the beam utilization information.  Applicant is reminded that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Sheng, ¶62) and further states that the beam utilization information, in the index convention, can indicate “a mapping of index values to respective patterns of blocks to be actually transmitted” (Sheng, ¶78 & Fig. 5C).  Here, Sheng teaches a SSB index because Sheng discloses an index, in the form of beam utilization information, indicating at least one SSB.
Based on the aforementioned response, Examiner maintains the rejection of Claim 1 and Claim 12 under 35 U.S.C. §103.
Applicant's arguments regarding Claim 23 and Claim 24 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that NTT DOCOMO does not disclose, teach, or suggest “the timing information includes information including only one indication of the SSB index of the synchronization signal block” (Remarks, 19 January 2021, Pgs. 12-13, Response to Arguments).
Examiner respectfully disagrees.
NTT DOCOMO clearly states a single index by stating “SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity” (NTT DOCOMO, Pg. 4, §2.3 SS Time Index Indication).  Here, the claim requires a single index and the reference teaches a single index indicating a timing of an SS block within a SS burst set.
Based on the aforementioned response, Examiner maintains the rejection of Claim 23 and Claim 24 under 35 U.S.C. §103.
Applicant's arguments regarding the rejection of Claim 5 and Claim 14 have been fully considered but they are not persuasive.
Applicant argues that Bagheri is not prior art, as to Claim 3, Claim 5, and Claim 14 because Bagheri is under common ownership (Remarks, 19 January 2021, Pg. 14, Response to Arguments).
Examiner would identify Applicant’s argument as moot because the Final Rejection does not use Bagheri as prior art.  The rejection uses Huang to teach the claims.
Based on the aforementioned response, Examiner maintains the rejection of Claim 5 and Claim 15 under 35 U.S.C. §103.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474